Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art of, for example Klopfer ‘271 and Khan ‘546, does not disclose the claimed subject matter of a method of testing a unit pump system performance having the steps of determining if a mechanical stability of a control valve of the unit pump system is achieved by measuring a fuel temperature of the unit pump system; wherein the mechanical stability of the control valve of the unit pump system is achieved when the fuel temperature of the unit pump system matches a target value of temperature for mechanical stability, and measuring an injection quantity if the mechanical stability of the control valve of the unit pump system is achieved as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 6, the closest found prior art of, for example Klopfer ‘271 and Sisney ‘002, does not disclose the claimed subject matter of a method of testing a unit pump system performance having the steps of determining if an electrical stability of a the-control valve of the unit pump system is achieved by measuring an electric current profile of the control valve; wherein the step of measuring the electric current profile of the control valve comprises determining a moment in time a first predetermined electric current value is measured, determining a moment in time a second predetermined electric current value is measured and calculating a time difference between the moments the two predetermined electric current values are measured, and measuring an injection quantity if the electrical stability of the control valve of the unit pump system is achieved as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        6/7/2022